Citation Nr: 0834493	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-07 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for morbid obesity.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
August 1987.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in January 2006.  This matter was 
originally on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

After the veteran's appeal was certified, to the Board, 
additional evidence, i.e., a letter dated March 12, 2009 
authored by Dr. A.M.G, was received at the Board without a 
waiver of RO consideration.  In August 2008, the Board 
received a signed written waiver of the RO's initial 
consideration of this additional evidence.  
    

FINDING OF FACT

There is no current disease diagnosed which manifests as 
obesity.


CONCLUSION OF LAW

The veteran's obesity is not due to disease or injury 
incurred or aggravated during his military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Pursuant to the Board's January 2006 Remand, the Appeals 
Management Center (AMC) readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, obtained relevant medical 
records identified by the veteran, afforded the veteran a VA 
examination to address the etiology of the veteran's obesity, 
readjudicated the claim based on the additional evidence 
obtained, and issued a supplemental statement of the case.  
Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's January 2006 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  A letter dated in February 
2006 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The February 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in February 2008.  

The veteran's service medical records, Social Security 
Administration (SSA) records, and identified private medical 
records have been obtained, to the extent available.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  The veteran was also accorded VA examinations 
in January 2008. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).     

The term "disability" means an impairment of earning 
capacity resulting from a disease or injury.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  "Injury" is defined as 
"harm or hurt; usually applied to damage inflicted on the 
body by an external force."  See Terry v. Principi, 340 F.3d 
1378, 1384 (Fed. Cir. 2003) (citing Dorland's Illustrated 
Medical Dictionary 901 (29th ed. 2000)).  "Disease" means 
"any deviation from or interruption of the normal structure 
or function of a part, organ, or system of the body."  Id. 
at 1384 (citing Dorland's at 511).

The evidence clearly establishes that obesity was first noted 
in service, but not upon enlistment.  On enlistment the 
veteran's weight was 218 pounds, and it was recommended that 
he lose weight.  However, no where on the veteran's Report of 
Medical Examination is it noted that he was obese, and he was 
noted to be qualified for induction/enlistment.  In July 
1977, the veteran's weight had increased to 220 pounds, and 
he was noted to be over the maximum weight.  

In May 1980, the veteran presented with a weight of 239 
pounds and a request to enter the weight control program.  He 
entered into a weight reduction program in May 1980 with a 
weight of 239 pounds and was considered overweight by 29 
pounds.  By August 1980, the veteran's weight was 244 pounds.  

From February 1985 to June 1987, the veteran's weight 
fluctuated between 253 to 289 with his body fat between 28 
and 37 percent.  In July 1985, the veteran diagnosed with 
exogenous obesity, in February 1986 with obesity with no 
improvement on weight reduction program, again in September 
1986 with exogenous obesity, and at his separation 
examination with obesity.  

It is undisputed that there is a current finding of obesity, 
and that obesity was first noted in service.  However, 
service connection is not warranted because obesity is not 
recognized by VA as a disease or disability for which service 
connection may be granted on a direct basis.  

In support of his claim, the veteran has submitted medical 
articles identifying obesity as a disease.  Despite these 
articles, the Board finds that for VA purposes, obesity, in 
and of itself, is not a disease or disability subject to 
service connection but a sign or symptom of disease or 
disability, and considers it in assigning rating evaluations 
where appropriate.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

Here, there is no medical evidence of any underlying service 
connected disease or disability which has resulted in 
obesity, as clarified by the diagnosis made upon VA 
examination conducted in January 2008.  The January 2008 VA 
examination report noted that it was evident that the veteran 
began gaining weight while still in the service but that he 
was unable to find evidence of etiology other than that over 
overeating for the veteran's morbid obesity, and it was the 
examiner's opinion that it was less likely as not that the 
veteran's morbid obesity was caused by or the result of his 
active duty.  Without underlying pathology, VA has not 
recognized obesity as a disease entity for purposes of 
compensation.  See 38 C.F.R. § Part 4.

Also in support of his claim, the veteran has submitted a 
March 2008 letter from Dr. A.M.G. which states, "[The 
veteran] is currently under my care.  He is morbidly obese.  
I do not believe that the cause of his obesity is due to 
congenital or developmental defects.  He reports to me that 
at the time of his enlistment in the military in 1972 he 
weighed 218 pounds.  This was over his ideal body weight, but 
would not be considered obese by current standard."  
Although Dr. A.M.G. states that she does not believe the 
veteran's obesity if due to congenital or development 
defects, she does not identify the underlying pathology 
responsible for the veteran's obesity.

The diagnosis of exogenous obesity which was made during 
service, in fact, is defined as obesity caused by overeating, 
and not by any metabolic or disease-related condition.  The 
Board notes that obesity caused by overeating is not caused 
by an external force (an "injury"); rather, obesity in that 
case is a result of behavior.  Moreover, obesity that is not 
due to underlying pathology cannot be considered a deviation 
from the normal function of the body (a "disease"); rather, 
the storage of calories for future use represents the body 
working most efficiently at what it is designed to do.

The Board notes that basic entitlement to service connection, 
like payment of VA compensation, is limited to cases where 
there is a current disability which is the result of a 
disease or injury, including an injurious event, incurred in 
active service. See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304, 3.159; see also Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  

The Board concludes that the medical evidence does not show 
that the veteran's obesity in service was other than as a 
result of excess caloric intake.  In the absence of evidence 
that the veteran's obesity was incurred during service as a 
result of a disease process or injury, the Board finds that 
there is no disability for which service connection may be 
granted.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for morbid obesity is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


